Title: To George Washington from Robert Morris, 6 July 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance July 6th 1782
                  
                  I am to pray that your Excellency will cause the inclosed Letter containing Affidavits of the Plunder of Some Americans on Board a Flag by British Privateers to be transmitted.  I am Sir Your Excellencys Most Obedient & humble servt
                  
                     Robt Morris
                  
               